Citation Nr: 9914245	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-13 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
identified as tinea pedis, tinea unguium and folliculitis.

2.  Entitlement to service connection for lumbosacral 
fibromyositis, and degenerative joint disease of the 
sacroiliac joint and lumbar spine.

3.  Entitlement to service connection for cramps.


REPRESENTATION

Appellant represented by:	Porfirio Martínez-Laboy, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

As a member of the Army National Guard of Puerto Rico the 
appellant was ordered to active duty in support of Operation 
Desert Shield/Desert Storm from January to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant appeared at a hearing before the 
undersigned Member of the Board on May 8, 1998.

It is noted that in addition to the issues listed on the 
front page, the appellant has raised a claim which appears to 
relate to benefits for specific disability due to an 
undiagnosed illness suffered as a result of his military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  

Inasmuch as this matter seems to be now specifically raised, 
the Board will refer the claim to the RO for further 
adjudication as may be appropriate and with consideration of 
recent opinion of the VA General Counsel, VAOPGCPREC 4-99 
(May 3, 1999).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

During his personal hearing the appellant testified about a 
back injury that he sustained and the treatment he received 
while he was on active duty in the Persian Gulf.  Efforts to 
obtain service records have been for the most part 
successful.  However, the appellant insists that some medical 
records pertaining to treatment 


while he was on active duty in the Persian Gulf are missing, 
and it is unclear as to whether the RO has specifically 
attempted to obtain clinical records of the injury and 
treatment described by the appellant.  Accordingly, the RO 
should conduct a search for any available in/outpatient 
hospital, field station or dispensary records for the time 
period in question.

Decisions of the Board must be based on all of the evidence 
known to be available.  38 U.S.C.A. § 7104(a) (West 1991) and 
Gilbert v. Derwinski, 1 Vet. App. 78 (1990).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information, which may be pertinent to 
the claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).

Accordingly, this case is REMANDED for the following 
development:


1.  The RO should contact the Puerto Rico 
National Guard, the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or any other possible 
depository of records pertaining to 
service in the National Guard, and 
request copies of any and all available 
service medical and clinical records 
which correspond to medical treatment 
provided to the appellant of any kind 
(inpatient, outpatient, dispensary, field 
station, etc.) during his six-month long 
period of active duty in the Persian Gulf 
between January and June 1991.  The RO's 
search inquiry for these records should 
not be limited to specific dates, but 
instead should cover the entire period of 
the appellant's active duty service in 
the Persian Gulf War.  The organizations 
should be requested to proceed with all 
reasonable alternative-source searches, 
which may be indicated by this request.  
Further, the RO itself 


should proceed with all reasonable 
follow-up referrals that may be indicated 
by this inquiry, if appropriate.  All 
efforts to obtain these records should be 
documented and any records received in 
response to this request should be 
associated with the claims folder.

2.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all private 
physicians and/or medical facilities who 
provided him medical treatment prior to 
his military service in the Persian Gulf, 
and in the post service period.  After 
securing appropriate releases from the 
appellant, attempts to secure copies of 
records from any indicated private 
physicians and/or medical facilities 
should be undertaken. All records 
received in response to the request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.  All 
attempts to obtain records, which are 
ultimately not obtained, should be 
documented. If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  All the records obtained should 
be made part of the claims folder.

3.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should readjudicate 
the claims on appeal with consideration 
given to all of the evidence of record, 


including any additional medical evidence 
obtained by the RO pursuant to this 
remand. The RO should give consideration 
to the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b). If the evidence is 
not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 
2 Vet.App. 24, 26 (1991).

4.  While this case is in remand status, 
the appellant or his representative may 
submit additional evidence and argument 
on the appealed issues.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995) 
and Falzone v. Brown, 8 Vet.App. 398 
(1995).  The appellant is further advised 
that he has the responsibility of 
assisting the RO in the development of 
his claims, and that failure to cooperate 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

If the decision as to any of the issues on appeal remains 
unfavorable, the veteran and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The purpose of this REMAND 
is to obtain additional relevant information.  No inference 
should be drawn from it regarding the final disposition of 
any of the claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








